Title: From George Washington to the Massachusetts Masons, January 1793
From: Washington, George
To: Massachusetts Masons



[Philadelphia, January 1793]

To the Grand Lodge of Free & accepted Masons, for the Commonwealth of Massachusetts.
Flattering as it may be to the human mind, & truly honorable as it is to receive from our fellow Citizens testimonies of approbation for exertions to promote the public welfare; it is not less pleasing to know, that the milder virtues of the heart are highly respected by a Society whose liberal principles must be founded in the immutable Laws of truth and justice.
To enlarge the sphere of social happiness is worthy the benevolent design of a masonic Institution; and it is most fervently to be wished, that the conduct of every member of the fraternity, as well as those publications that discover the principles which actuate them, may tend to convince mankind that the grand object of Masonry is to promote the happiness of the human race.
While I beg your acceptance of my thanks for the “Book of Constitutions” which you have sent me, & the honor you have done me in the dedication, permit me to assure you that I feel all those emotions of gratitude which your affectionate Address & cordial wishes are calculated to inspire: and I sincerely pray

that the Great Architect of the Universe may bless you here, and receive you hereafter into his immortal Temple.

G: Washington

